     Case 3:20-cv-03636-K Document 2 Filed 12/14/20                       Page 1 of 2 PageID 212



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



Blue Yonder Group, Inc.
Plaintiff
v.                                                             3:20-cv-3636
                                                               Civil Action No.
Kinaxis Inc. and Kinaxis Corp.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,

Plaintiff Blue Yonder Group, Inc.



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.

Blue Yonder Group, Inc. is a wholly owned subsidiary of Blue Yonder Crown Parent, LLC,
which is a wholly owned subsidiary of Blue Yonder Crown Holding, LLC, which is a wholly
owned subsidiary of Blue Yonder Holding, Inc. The Blackstone Group and Panasonic
Corporation each own more than 10% of the stock of Blue Yonder Holding, Inc.

        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

 None.
                Case 3:20-cv-03636-K Document 2 Filed 12/14/20                        Page 2 of 2 PageID 213



                                                              Date:                 December 14, 2020
                                                              Signature:            s/ Joshua W. Budwin
                                                              Print Name:
                                                                                    Joshua W. Budwin
                                                              Bar Number:           24050347
                                                              Address:              300 W. 6th Street, Suite 1700
                                                              City, State, Zip:     Austin, Texas 78701
                                                              Telephone:            (512) 692-8700
                                                              Fax:                  (512) 692-8744
                                                              E-Mail:               jbudwin@mckoolsmith.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
